Per Curiam.
The writ brings up for review the refusal of the District Court of the city of Orange to set aside the service of process upon the Commissioner of Banking and Insurance as attorney for two foreign insurance companies doing business in this state. Process and the statutory fee were received by the commissioner. But the record does not disclose that process was served as required by the statute. 2 Comp. Stat., p. 2855, § 70 (3) and p. 2857, § 64. In fact, the process was not served. The process which the commissioner, as attorney, may accept is the process which “may be served” and “is served.”
The jurisdiction of the District Court was co-extensive with the confines of the county of Essex, and its process did not run into the county of Mercer. 2 Comp. Stat., p. 1962, § 29.
The order under review will be set aside.